Co Oo YN DH OD BP WO NNO

NO NO NO WN NY NO HN HN HN &| HS ee = Se ee ee ee ee
ao NN HM Ff WwW NY KFK& DOD OO FH DTD DB NW B WW WH K& CO

Case 2:19-cr-00260-RSM Document1 Filed 11/27/19 Page 1 of 9

Magistrate Judge Michelle L. Peterson

    
 

CLEP
WESTER?

BY

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. M J | 7 5 7 S
Plaintiff COMPLAINT FOR VIOLATION

Vv.

21 U.S.C. § 841(a) and 841(b)(1)(c)
ROSALIANA LOPEZ-RODRIGUEZ,

Defendant.

 

 

 

BEFORE the Honorable Michelle L. Peterson, United States Magistrate Judge,

U.S. Courthouse, Seattle, Washington.

COUNT 1
(Possession of Fentanyl with Intent to Distribute)

On or about November 27, 2019, in Mount Vernon, within the Western District of

Washington, and elsewhere, the defendant, ROSALIANA LOPEZ-RODRIGUEZ did
knowingly and intentionally possess, with intent to distribute, N-phenyl-N-[1-(2
phenylethyl)-4-piperidinyl] propanamide, also known as fentanyl, a Schedule II
controlled substance under Title 21, United States Code, Section 812.

All in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(C).

COMPLAINT/LOPEZ-RODRIGUEZ - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
So Oo SN DR A FP WH NY

NO NO WN WN HN HN HN WN NY Ke Fe Se Se ee ee ee eee
eo ADHD Oo FP WY NY KS& OD OBO Fn KH WH BPW YH KF CO

 

 

Case 2:19-cr-00260-RSM Document1 Filed 11/27/19 Page 2 of 9

This Complaint is based upon the following information:

I, Christopher VandenBos, a Task Force Officer (TFO) with the Drug
Enforcement Agency (DEA), having been duly sworn on oath, depose and say:

INTRODUCTION AND AGENT BACKGROUND

1. I am an “investigative or law enforcement officer of the United States”
within the meaning of Title 18, United States Code, Section 2510(7). Specifically, I am a
Task Force Officer with the Drug Enforcement Administration (“DEA”), assigned to the
Bellingham, Washington Resident Office. In that capacity, I investigate violations of the
Controlled Substances Act (Title 21, United States Code, Section 801, et seg.). I have
been assigned as a Task Force Officer with the DEA since January 2019. Prior to
becoming a Task Force Officer, I was a Deputy with the Whatcom County Sheriff's
Office in Washington. I received my Washington State law enforcement commission in
2015. In my experience as a law enforcement officer, I have participated in numerous
narcotics investigations, during the course of which I have participated in physical
surveillance, interviews, and executions of state and federal search warrants. As a law
enforcement officer, I have participated in both death and homicide investigations.

2. I have completed the Undercover Techniques and Survival for Narcotics
Officers School hosted by the Western Regional Counterdrug Training Center, as well as
other training courses related to gangs and narcotics trafficking. I have participated in
narcotics investigations at both the local and federal level, and I have participated in the
execution of federal search warrants. As a result, I have become familiar with methods
of operation of drug traffickers and organizations. As a Task Force Officer with the
DEA, I have the responsibility of working with other federal and state law enforcement
officers in investigations of violations of federal and state controlled substance laws,
including the investigation of cocaine, methamphetamine, heroin, fentanyl, marijuana and
other dangerous drug organizations.

3. I have participated in the debriefing of defendants, witnesses, and
informants, during which time I have discussed with them their methods of drug

COMPLAINT/LOPEZ-RODRIGUEZ - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
o oe YN HD On FP WW NYO

NO NY NO NY NY WV KN NY YN = Hee ee Oe ee ee
Oo NN OA FF WD NY KF DOD OO COC TDR A BP WO NYO KK OC

 

 

Case 2:19-cr-00260-RSM Document1 Filed 11/27/19 Page 3 of 9

smuggling, distribution, packaging, trafficking, avoiding law enforcement, and
laundering proceeds, among other concerns related to drug trafficking. I have discussed
and learned from other law enforcement investigators in regards to these matters as well.

4. Based on my training, experience, and conversations with other
experienced narcotics investigators, I have gained experience in the techniques and
methods used by drug traffickers to distribute controlled substances, their use of cellular
phones and other electronic communication devices to facilitate their trafficking activity,
and the methods used to conceal and launder the proceeds of said activity.

5. The facts in this affidavit come from my personal observations, my training
and experience, and information obtained from other agents and witnesses. My
specialized training and experience, as well as the assistance and input of experienced
fellow investigators, in drug investigations form a basis for my opinions and conclusions,
which I drew from the facts set forth herein.

SQURCES OF INFORMATION

6. I make this Affidavit based upon personal knowledge derived from my
participation in this investigation and upon information I believe to be reliable from
various sources, including:

a. My training and experience investigating drug trafficking and related
criminal activity, as described above;

b. Oral and written reports and documents about this and other
investigations that I have obtained from agents of the DEA and the Whatcom County
Sherriff's Office (WCSO), and other federal, state and local law enforcement agencies;

c. Physical surveillance conducted by the aforementioned agencies,
and other law enforcement agencies, that has been reported to me directly or indirectly;

d. Telephone toll records, pen register and trap and trace information,

and subscriber information;

e. Washington State Department of Licensing records;

COMPLAINT/LOPEZ-RODRIGUEZ - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
So ee YN HD OH BP WO NYO

NO NO NH NH NY NYO HN KN NY H&S KH SB 8B ee Se Se ee
oOo ay Nn wn FP WD NY KF DTD OO CO HIT HDB NH BP W HO KF CO

 

 

Case 2:19-cr-00260-RSM Document1 Filed 11/27/19 Page 4 of 9

f. Commercial Databases;
g. Public records; and
h. Publicly viewable information on social media websites (e.g.,

Facebook, Instagram).

7. Since this Affidavit is being submitted for the limited purpose of

establishing probable cause in support of a criminal complaint, I have not included every

fact known to me concerning this investigation. I have set forth only the facts that I
believe are essential to establish the necessary foundation for a fair determination of
probable cause to support the Complaint.

8. In the following paragraphs, I describe communications between various
individuals. Except where specifically indicated with quotation marks, the descriptions
are summaries of the conversations and are not meant to reflect the specific words or
language used.

STATEMENT OF PROBABLE CAUSE
A. A Citizen Informant’s Tip on “Rosie”

9. In the fall of 2019, a citizen contacted the Sedro Woolley Police with
information about an individual named “Rosie” who he/she said was selling “Perc 30s”
that were laced with fentanyl. Investigators subsequently learned the identity of the
citizen informant. According to a law enforcement database, the citizen informant has a
gross misdemeanor conviction for a controlled substance violation in the early 2010s and
a misdemeanor DUI conviction in 2018.

10. The citizen informant provided the following information to the Sedro

Woolley Police regarding “Rosie”:

COMPLAINT/LOPEZ-RODRIGUEZ - 4 UNITED STATES ATTORNEY
- 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oC Se ADHD A SP WW YN

BO SO YY NY NY NHN NY HN NO Ba ee Se ee Re ee
eo AD MN FSP W NY K& DTD OO FCB AND NH A BW NH KF CO

 

 

Case 2:19-cr-00260-RSM Document1 Filed 11/27/19 Page 5 of 9

a. The citizen informant had purchased pills from “Rosie” and
overdosed at least twice after using the pills from “Rosie.” The citizen informant was
upset that he/she overdosed on the pills provided by “Rosie,” which prompted him/her to
provide information about “Rosie” to the Sedro Woolley Police.

b. The citizen informant initially provided 360-540-8464 as the phone
number for “Rosie” and said that “Rosie” lives on “16” in Mount Vernon, Washington.
The citizen informant later communicated with the Sedro Woolley Police officer and
provided 360-982-9395 as the new contact number for “Rosie.” According to the citizen
informant, “Rosie” had reached out to him/her and provided the new number.

d. The citizen informant would usually meet “Rosie” at Rosie’s house
to buy pills. “Rosie” would come out of the house, walk to the citizen informant’s car,
and sell pills to the citizen informant while the citizen informant was seated inside the
car.

e. The citizen informant did not know how many pills that “Rosie” was
selling but knew that “Rosie” sold the pills unwrapped and always had a bundle of cash.
The citizen informant noted that Rosie’s girlfriend was aware of her drug dealing but the
girlfriend did not sell drugs.

11. Utilizing the information provided by the citizen informant, the Sedro
Woolley PD located the citizen informant’s social media accounts. Through the citizen
informant’s social media accounts, the Sedro Woolley PD potentially identified “Rosie”
as Rosaliana LOPEZ-RODRIGUEZ and her likely girlfriend as Olivia Estes-Chavez.

12. The citizen informant said that he/she had not purchased pills from “Rosie”
in several months. However, a review of toll records between the citizen informant’s
phone number and 360-982-9395—the phone number the citizen informant identified as
belonging to “Rosie”—showed that the citizen informant and “Rosie” had contacted each
other on approximately 221 separate occasions between October 25, 2019, and November

16, 2019.

COMPLAINT/LOPEZ-RODRIGUEZ - 5 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
oC ee NH OO FP WD NO

BO NO NO NO NH HO HN WN NO wo See wR Se SS Se ee
oOo a7 NH UN FSP WD NY K& CO DO CFC NA DH A BP WO NO KK CO

 

 

Case 2:19-cr-00260-RSM Document1 Filed 11/27/19 Page 6 of 9

B. Records Associated with LOPEZ-RODRIGUEZ’s phone, 360-982-9395

13. On or about November 15, 2019, investigators searched a law enforcement
database and found out that 360-982-9395 was being serviced by Sprint. The records
obtained from Sprint showed that the listed subscriber for the phone number was “Olivia
Chavez” at 522 North 16" Street, Mount Vernon, Washington. Investigators searched for
and identified Instagram pages belonging to LOPEZ-RODRIGUEZ and Estes-Chavez
and a Facebook page belonging to LOPEZ-RODRIGUEZ based on the fact that the
individuals’ pictures displayed on those pages matched the Washington driver license
photos for LOPEZ-RODRIGUEZ and Estes-Chavez. All pages were open to public for
viewing and displayed multiple pictures of LOPEZ-RODRIGUEZ and Estes-Chavez
together. LOPEZ-RODRIGUEZ’s Facebook page also indicated that she and Estes-
Chavez were “in a relationship.” It is common for drug traffickers to use another person’s
name to sign up for a cellphone service in an attempt to conceal their true identity.

Cc. Surveillance of 522 North 16" Street on November 19, 2019

14. On November 19, 2019, investigators established surveillance around the
residence at 522 North 16" Street. While conducting surveillance, investigators saw
LOPEZ-RODRIGUEZ appearing from the driveway of the residence and walking a short
way down the street towards a white Toyota Camry. A female with blonde hair was
sitting inside the Camry.

15. Investigators saw LOPEZ-RODRIGUEZ getting into the passenger seat of
the Camry. The Camry then drove around the block. A short time later, investigators saw
LOPEZ-RODRIGUEZ getting out of the vehicle at a different location. After getting out
of the vehicle, LOPEZ-RODRIGUEZ walked back toward 522 North 16" Street and then
up the driveway of the residence. Because of the position of surveillance, however,
investigators were unable to see LOPEZ-RODRIGUEZ entering the residence.

16. _ Later the same day, investigators saw a vehicle park along the street in front
of 522 North 16" Street. Soon, LOPEZ-RODRIGUEZ emerged, jogged to the end of the
driveway, and approached the passenger door. LOPEZ-RODRIGUEZ then made a hand-

COMPLAINT/LOPEZ-RODRIGUEZ - 6 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Co eo YN DH OW BP WHO NYO

Oo NY NH NO NO NY KN WN NYO FR Se SS RR Se Se Se eS oe Le
So AD wA fF WY NY K|§ DOD OBO FH HT HD WT BW NH KF OC

 

 

Case 2:19-cr-00260-RSM Document 1 Filed 11/27/19 Page 7 of9

to-hand exchange of something with the driver. LOPEZ-RODRIGUEZ then jogged back
to the driveway of the residence towards the entrance and out of sight. Investigators saw
LOPEZ-RODRIGUEZ with US currency in her hand after the transaction.

17. Investigators followed the Camry to a nearby park, where the driver parked
the vehicle. Investigators then made contact with the driver, who was the lone occupant
of the vehicle. The driver was identified as someone who had been a target of a narcotics
investigation conducted by the Skagit County Inter-local Drug Enforcement Unit, in
which the Unit’s confidential informant had bought drugs from the individual on three
separate occasions.

18. The driver was subsequently arrested by investigators. Inside the vehicle
was a pill in plain view. The driver was read the Miranda rights, which he/she waived.
The driver also gave the investigators consent to search his/her vehicle. Prior to the
search, the driver admitted that there was a “Perc 30” pill in the vehicle and a
methamphetamine pipe.

19. Investigators located a pill that was round, light blue in color, and stamped
with the letter “M” within a box on one side, and with the number “30” on the other side.
I know, based on my training and experience, that these “M 30” pills are likely to be
counterfeit pills that are designed to look like 30mg Oxycodone HC] 30 mg pills but
actually contain fentanyl and/or fentanyl analogues and have been located throughout
Whatcom and Skagit County in recent months. Numerous overdose deaths around the
country have been attributed to these types of counterfeit pills, including several in
Western Washington in recent months.

20. The driver was then transported to the Mount Vernon Police Department
for interview. Investigators interviewed the driver at the Mount Vernon Police
Department. The driver (hereinafter the “Confidential Source’) agreed to cooperate with
law enforcement in exchange for consideration regarding the three previous controlled
buys and the instant offense.

COMPLAINT/LOPEZ-RODRIGUEZ - 7 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
SoS ee ND OO FP W YN

NO bP NO NO NO NO WN NN NO F&F ee Kee
Oo nN HD Wn FP WW NY K§ DT OC BSB AT DB A BR WY PO & CO

 

 

Case 2:19-cr-00260-RSM Document1 Filed 11/27/19 Page 8of9 -

21. The Confidential Source told investigators that he/she had bought the “M
30” pill from a female named “Rosie.” When shown a driver license photo of LOPEZ-
RODRIGUEZ, the Confidential Source confirmed LOPEZ-RODRIGUEZ as “Rosie.”
The Confidential Source further told investigators that LOPEZ-RODRIGUEZ lives with
her girlfriend “Olivia,” but LOPEZ-RODRIGUEZ is the only person dealing “M 30”
pills.

22. The Confidential Source consented to a search of his/her cellular phone.
Investigators observed a contact under the name “Rosie” with the cell phone number 360-
982-9395. The cellphone contained multiple text messages between the Confidential
Source and LOPEZ-RODRIGUEZ arranging the deal that investigators believe they saw
during surveillance.

23. The Confidential Source has two drug-related felony convictions from over
15 years ago. The Confidential Source also has three non-drug, non-crime-of-dishonesty
gross misdemeanor convictions from the 90s. The Confidential Source has two driving-
related simple misdemeanor convictions and one additional non-drug, non-crime-of-
dishonesty simple misdemeanor between 1993 and 2011. An NCIC check showed that
the Confidential Source also has an active Washington state felony warrant for possession
of a controlled substance without a prescription.

D. Search of LOPEZ-RODRIGUEZ’s Residence

24. On November 21, 2019, investigators obtained a federal search warrant for
the residence at 522 North 16" Street, Mount Vernon, WA. On November 27, 2019,
investigators executed the search warrant for the residence at 522 North 16" Street,
Mount Vernon, WA.

25. LOPEZ-RODRIGUEZ, who was present at the residence, was interviewed
by the investigators. Investigators read her Miranda rights, which she waived. She then
told the investigators that there were “M 30” pills in her bedroom, that those pills were
hers, and that she distributed those “M 30” pills for money knowing that they contained
fentanyl.

COMPLAINT/LOPEZ-RODRIGUEZ - 8 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co eo tN HD OT BP WO NN Ke

NO NO NO NH HN KN KD NO RO wR mee eee
Oo aN Nn A SP WY NY K& CO OO fF NT DB A BR WW NYO KK CO

 

 

Case 2:19-cr-00260-RSM Document1 Filed 11/27/19 Page 9 of 9

26. Investigators subsequently searched LOPEZ-RODRIGUEZ’s bedroom and
found approximately two and a half “M 30” pills that were consistent in appearance with
the “M 30” pill they had seized from the Confidential Source.

CONCLUSION

27. Based on the above-described facts, I respectfully submit that there is

probable cause to believe that ROSALIANA LOPEZ-RODRIGUEZ committed the

offenses set forth in this Complaint.

   

fe LP,

CHRISTOPHER VANDENBOS
DEA, TFO

Dated this 27th day of November, 2019, at Seattle, Washington.

9h

MICHELLE L. PETERSON
United States Magistrate Judge

COMPLAINT/LOPEZ-RODRIGUEZ - 9 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
